Citation Nr: 1546028	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, had active service from April 1971 to April 1972, and died in November 2004.  The appellant is his surviving spouse and has been authorized by VA to act as his substitute claimant.  See 38 U.S.C.A. § 5121A.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reopened the appellant's claim, but denied service connection for the cause of the Veteran's death.  The appellant appealed the denial of service connection, and in a November 2014 decision, the Board also granted her application to reopen but denied the underlying claim.

The Board's denial was appealed to the United States Court of Appeals for Veterans Claims (Court), and in August 2015 the Court granted a Joint Motion for Remand (JMR) from the appellant's representative and the VA Secretary.  In their JMR, the parties expressly limited the issue on appeal to the matter of service-connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their JMR, the parties agreed that VA had failed in its duty to assist the appellant in substantiating her claim.  Specifically, the parties identified the names of five private physicians from whom the Veteran had been receiving care prior to his death in November 2004.  Of these five, the parties noted that claims file contained  no records at all from one of the five, and no records from the other four after July 2002.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In October 2010, the appellant received a letter from VA regarding the claim currently on appeal.  In the letter, VA described the types and sources of evidence which VA was responsible for obtaining, and informed her that "[i]f a private physician or facility has treated the veteran, we may be able to request these records on your behalf."  The letter also included VA Form 21-4142, Authorization and Consent to Release Info, which the appellant was instructed to complete and return in order for VA to obtain any outstanding private treatment records.  The appellant failed to return one or more completed VA Forms 21-4142, and thus VA continued with its adjudication of the appellant's claim.

VA's duty to assist in developing the facts and evidence pertinent to a claim is not a one-way street, and it is the responsibility of claimants to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, because the parties have agreed that VA failed in its duty to assist the appellant, the Board finds that a remand is necessary at this time.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a letter asking her, to the best of her ability, to identify all private healthcare providers who treated the Veteran during his lifetime, including Dr. Timothy M. McCashland, Dr. Serrus, Dr. Michael F. Sorrell, Dr. Gilbert Sunio, Dr. Pawel Szczykutowicz.

With the letter, the appellant must be provided VA Form 21-4142, Authorization and Consent to Release Info and asked to return completed authorizations to VA.  

The appellant is reminded that without such authorizations, VA cannot obtain private treatment records, and will proceed with readjudication of the claim based on the records at hand.  The appellant may also choose to send VA copies of any relevant records which she has in her own possession.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




